COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                             NO. 02-14-00187-CV


BARBARA ANN BRACKEN                                                APPELLANT

                                        V.

RICHARD LON BRACKEN                                                 APPELLEE


                                    ------------

          FROM THE 367TH DISTRICT COURT OF DENTON COUNTY
                    TRIAL COURT NO. 2013-50635-367

                                   ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                   ------------

      On October 27, 2014, we notified appellant that her amended brief had not

been filed as required by Texas Rule of Appellate Procedure 38.6(a). See Tex.

R. App. P. 38.6(a).    We stated we could dismiss the appeal for want of

prosecution unless appellant or any party desiring to continue this appeal filed




      1
      See Tex. R. App. P. 47.4.
with the court within ten days a response showing grounds for continuing the

appeal. See Tex. R. App. P. 42.3. We have not received any response.

      Because appellant’s brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.


                                                    PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: December 4, 2014




                                     2